                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION



SANDRA ANDERSON, Personal                                            Case No. 3:18-cv-2058-AC
Representative of the Estate of BETTY
NEWELL; and SANDRA ANDERSON,                                                     OPINION AND
                                                                                      ORDER
                              Plaintiffs,
               v.

BRYAN CURTRIGHT; JOHN DOES 1-6,
as individuals; and COLUMBIA
COUNTY, an Oregon municipality,

                        Defendant.
___________________________________

ACOSTA, Magistrate Judge:

                                            Introduction

       Plaintiff Sandra Anderson, on her own behalf and as Personal Representative of the Estate

of Betty Newell (“Plaintiff”), filed this action under 42 U.S.C. § 1983 (“Section 1983”). Anderson

alleges defendants Columbia County (the “County”), Bryan Cutright (“Cutright”), and John Does

1-6 violated the right to be free from unlawful seizure and confinement protected by the Fourth



PAGE 1 - OPINION AND ORDER
Amendment when Cutright, his supervisor, and officers of the Columbia County Sheriffs’ Office (the

“Officers’), arrested her and seized her mother, Betty Newell (“Newell”), without probable cause.

Plaintiff also asserts a wrongful death claim under OR. REV. STAT. 30.020 for Newell’s death caused

by the trauma of witnessing Anderson’s arrest and her own involuntary transport to a hospital.

Cutright and John Doe 1, identified as Cutright’s supervisor (collectively “Defendants”), move to

dismiss the complaint for failure to state a viable claim against them.

        The court finds Plaintiff adequately alleged a causal relationship between Cutright, the

alleged unconstitutional conduct, and Newell’s death, but no such relationship with regard to John

Doe 1. Accordingly, Defendants’ motion to dismiss is1 be denied with regard to Cutright and granted

with regard to John Doe 1.2

                                                Background

        In late 2016, Plaintiff retired from her position as a medical assistant to provide full-time in-

home care for Newell. (Compl., ECF No. 1, ¶¶ 10, 13.) Plaintiff’s sister-in-law, Nettie Anderson

(“Nettie”), a licensed caregiver, assisted Plaintiff in caring for Newell. (Compl., ¶ 20.)       Plaintiff

communicated and cooperated with Anna Crawford, the hospice worker assigned to Newell

(“Crawford”), to determine the appropriate care for Newell, specifically with regard to Newell’s

worsening bedsores. (Compl. ¶ 14.)

        In February 2017, a substitute hospice worker observed Newell’s advanced bed sores and

reported Plaintiff to the Oregon Department of Human Services (the “Department”) for suspected


        1
        The parties have consented to jurisdiction by magistrate judge in accordance with 28 U.S.C.
§ 636(c)(1).
        2
        The court finds this motion appropriate for disposition without oral argument, pursuant to
LR 7-1(d)(1).

PAGE 2 - OPINION AND ORDER
abuse and neglect. (Compl. ¶¶ 14, 16.) On February 22, 2017, Cutright, a Department employee and

former law enforcement officer with the Columbia County Sheriffs’ Office, visited Newell’s

residence to follow up on the report. (Compl. ¶¶ 6, 17.) Cutright observed Newell’s bedsores,

briefly reviewed Newell’s medical chart, and began taking pictures of Newell. (Compl. ¶ 18.) When

Cutright denied Plaintiff’s request for copies of the pictures, Plaintiff felt the visit was “becoming

adversarial” and asked Cutright to leave. (Compl. ¶ 18.) After a somewhat heated exchange with

Plaintiff’s husband about Cutright’s service in the United States Marine Corp, Cutright left the

Newell residence threatening to “have [Nettie’s] license” and stating “I’m coming back with the

authorities.” (Compl. ¶¶ 19, 20.)

       Cutright contacted Crawford, and accused Plaintiff and Nettie of elder abuse based on

Newell’s bedsores. (Compl. ¶ 22.) Cutright agreed to “postpone any further action” after Crawford

advised Cutright of a treatment plan agreed upon by Plaintiff and Crawford. (Compl. ¶¶ 22, 23.)

However, Cutright returned to the Newell residence on February 23, 2017, with his supervisor

“Susan,” and the Officers.     The Officers immediately placed Plaintiff, her husband, and Nettie in

handcuffs and interrogated them “in a threatening and intimidating manner.” (Compl. ¶ 24.) The

Officer eventually arrested Plaintiff and Nettie, and transported them to Columbia County Jail.

(Compl. ¶ 28.) Newell witnessed the Officers’ actions, was visibly upset, and did not speak or eat

again. (Compl. ¶ 29.)

       Several of the Officers held Newell while “Susan” took pictures of Newell’s bedsores.

(Compl. ¶ 27.) The Officers then removed Newell from her residence and transported her to St.

Johns Medical Center by ambulance. (Compl. ¶ 30.) Newell was subsequently transferred to a

hospice facility, where she passed away on February 28, 2017. (Compl. ¶ 30.) As of the filing of


PAGE 3 - OPINION AND ORDER
this lawsuit, neither Plaintiff nor Nettie had been prosecuted for elder abuse or neglect. (Compl. ¶

33.)

        Plaintiff claims Cutright, John Doe 1 ( presumed to be “Susan,”) and John Does 2-6

(identified only as the “Officers”), arrested and seized her without probable cause in violation of the

Fourth Amendment. Plaintiff also alleges the conduct of Cutright and John Does 1-6, specifically

“the unconstitutional arrests of Plaintiff [and Nettie], and the unlawful seizure of [] Newell’s person

against her will” which “were unjustified and unsupported by law” were the cause of Newell’s death.

Defendants move to dismiss the claims against them arguing they did not personally participate in

the seizure or arrest of Plaintiff, Nettie, or Newell, and can not be held liable for such actions.

                                              Legal Standard

        A well-pleaded complaint requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2) (2019). A federal claimant is not

required to detail all factual allegations; however, the complaint must provide “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). “Factual allegations must be

enough to raise a right to relief above the speculative level.” Id. While the court must assume all

facts alleged in a complaint are true and view them in a light most favorable to the nonmoving party,

it need not accept as true any legal conclusion set forth in the complaint. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Additionally, a plaintiff must set forth a plausible claim for relief – a possible

claim for relief will not do.     “In sum, for a complaint to survive a motion to dismiss, the non-

conclusory ‘factual content,’ and reasonable inferences from that content, must be plausibly

suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Service, 572 F.3d 962, 969


PAGE 4 - OPINION AND ORDER
(9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678); Sheppard v. David Evans and Assoc., No. 11-

35164, 2012 WL 3983909, at *4 (9th Cir. Sept. 12, 2012) (quoting Iqbal, 556 U.S. at 679) (“The

Supreme Court has emphasized that analyzing the sufficiency of a complaint’s allegations is a

‘context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.’”)

                                              Discussion

I. Section 1983 Claims

        Plaintiffs’ First and Second Claims for Relief allege claims under Section 1983, which

provides in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to be
        subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress . . . .”

To state a Section 1983 claim, “a plaintiff must allege that (1) the defendant was acting under color

of state law at the time the acts complained of were committed, and that (2) the defendant deprived

plaintiff of a right, privilege, or immunity secured by the Constitution or laws of the United States.”

Briley v. California, 564 F. 2d 849, 853 (9th Cir. 1977).

        Defendants concede they were acting under color of state law at the time of the alleged

conduct. Defendants object only to Plaintiffs’ failure to allege Defendants arrested Plaintiff or seized

Newell, or otherwise deprived Plaintiff of her constitutional rights under the Fourth Amendment.

Plaintiff contends “state officials who specifically direct law enforcement to arrest and transfer

innocent persons based on false allegations” are not immune from liability under Section 1983.



PAGE 5 - OPINION AND ORDER
(Pltf.’s Resp. to Defs.’ Bryan Curtight and John Doe #1’s Mot. to Dismiss, ECF No. 13, at 3.) With

the exception of citations establishing the motion to dismiss standard, the only case cited by either

party is Avalos v. Baca, 596 F.3d 583 (9th Cir. 2010), which is found in Defendants’ reply brief. The

relevant discussion in Avalos addresses the requirements to prove a Monell claim, not a claim against

the individual actor, under Section 1983. As a result, Avalos is not helpful here.

        Government officials may not be held responsible under the theories of respondeat superior

or vicarious liability for the unconstitutional acts of their subordinates.        Iqbal, 556 U.S. at 676.

Rather, a Section 1983 defendant “is only liable for his or her own misconduct.” Id. at 677. Such

misconduct is not limited to the affirmative acts or omissions that result in the constitutional

violation. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).                    In other words, “personal

participation is not the only predicate for section 1983 liability.” Id. The statute makes clear a

government actor who ‘causes’ any citizen to be subjected to a constitutional deprivation is liable.

42 U.S.C. § 1983 (2019). “The requisite causal connection can be established not only by some kind

of direct personal participation in the deprivation, but also by setting in motion a series of acts by

others which the actor knows or reasonably should know would cause others to inflict the

constitutional injury.” Id. at 743-44. See also Harris v. Roderick, 126 F.3d 1189, 1198 (9th Cir.

1997)(“It was reasonably foreseeable that the alleged falsehoods would lead to the unconstitutional

shooting, as well as the unlawful detention and wrongful prosecution of Harris. The allegations in

Harris’s complaint are sufficient to plead the requisite causal relationship.”).

        Plaintiff’s failure to allege Defendants personally participated in the arrest and seizure does

not, in and of itself, defeat Plaintiff’s Section 1983 claims against Defendants.             Plaintiff alleges

Cutright accused her of elder abuse, told Nettie he would have her license, and promised to return


PAGE 6 - OPINION AND ORDER
with authorities. Cutright kept his promise, arriving at Newell’s residence with the Officers the very

next morning. The Officers immediately placed Plaintiff, her husband, and Nettie in handcuffs and,

after refusing to hear Plaintiff’s explanations, arrested Plaintiff and transported Newell to the

hospital.   Viewing these allegations in a light most favorable to Plaintiff, Plaintiff has adequately

alleged facts establishing Cutright, through his reports of elder abuse, induced the Officers to

accompany him to Newell’s residence, and was pivotal in the Officers’ decision to arrest Plaintiff

and seize Newell in the absence of an adequate investigation or the requisite probable cause.

Moreover, Cutright should reasonably have known his communications with the Officers would

likely result in the constitutional violations suffered by Plaintiff. Plaintiff has stated viable Section

1983 claims against Cutright.

        Assuming John Doe 1 is Susan, Cutright’s supervisor, Plaintiff has failed to allege she was

instrumental in the alleged constitutional violations.   Plaintiff alleges only that Susan was present

on the morning of February 23, 2017, and took pictures of Newell’s bedsores before she was

transported to the hospital. There are no allegations Susan accused Plaintiff of elder abuse, had any

conversations with the Officers before the arrest, or considered arrest or seizure to be proper under

the circumstances. To the contrary, Susan allegedly agreed with Plaintiff’s statement: “This has got

way out of hand. This could have been handled differently.” (Compl. ¶ 25.) Plaintiff fails to allege

John Doe 1 “caused” or was otherwise responsible for the arrest and seizure. Consequently, John

Doe 1 is entitled to dismissal of Plaintiff’s First and Second Claims for Relief under Section 1983.

II. Wrongful Death Claim

        In her Third Claim for Relief, Plaintiff asserts a wrongful death claim under OR. REV. STAT.

30.020 against Defendants. Plaintiff alleges the wrongful arrests and seizures caused Newell’s death.


PAGE 7 - OPINION AND ORDER
Defendants argue Plaintiff’s failure to allege personal participation in the arrest of Plaintiff and

Nettie, and the seizure of Newell defeats Plaintiff’s wrongful death claim.

        Under OR. REV. STAT. 30.020, a personal representative may pursue an action on a

decedent’s behalf “[w]hen the wrongful death of a person is caused by the wrongful act or omission

of another” and “the decedent might have maintained and action, had the decedent lived, against the

wrongdoer for an injury done by the same act or omission.” Defendants argue their actions, which

did not include the actual arrest and seizure, did not “cause” Newell’s death, putting at issue the

causation standard applicable to wrongful death claims under Oregon law.

        The Oregon Supreme Court has interpreted the requirement under ORS 30.020 that
        a defendant’s act or omission cause the decedent’s death to encompass both the
        reasonable probability standard of causation, which applies in the majority of cases,
        as well as the substantial factor standard, which applies where two causes, each
        independently sufficient to cause the identical result, concurrently bring about an
        event.

Lum v. City of Grants Pass, Civil No. 09- 3075- CL, 2011 WL 915385, at *6 (D. Or. Jan. 6,

2011)(citing Joshi v. Providence Health Sys. of Oregon Corp., 342 Or. 152, 157-64 (2006)).

Plaintiff alleges a single cause was responsible for Newell’s death – the wrongful actions of

Defendants and the Officers. Consequently, the reasonable probability standard of causation applies.

In describing the reasonable probability standard, the Joshi court stated:

        It is well established that the causal connection between defendant’s acts or
        omissions and the plaintiff’s injuries must not be left to surmise or conjecture. The
        proof of the material issue must have the quality of reasonable probability, and a
        mere possibility that the alleged negligence of the defendant was the proximate cause
        of plaintiff’s injuries is not sufficient.

Joshi, 342 Or. at 159 (quoting Sims v. Dixon, 224 Or. 45, 48 (1960)).

        With regard to Cutright, the court has found Plaintiff adequately alleges a causal connection



PAGE 8 - OPINION AND ORDER
between Curtight’s report of elder abuse and promised to return with authorities, and the Officers’

interrogation and arrest of Plaintiff and Nettie, as well as Newell’s involuntary transport to the

hospital. Newell died a few days later, allegedly as a result of the Officers’ actions. Viewing these

allegations in a light most favorable to Plaintiff, it is reasonably probable the Officers would not

have engaged in the conduct which alleged resulted in Newell’s death in the absence of Cutright’s

report of elder abuse. Consequently, Plaintiff has adequately alleged the requisite causation between

Cutright’s actions and Newell’s death.

         Plaintiff s’ allegations against Susan, however, are only that she was present during the

interrogation, arrests, and seizure, and took pictures of Newell’s bedsores. Plaintiff does not allege

Susan interacted with the Officers prior to their arrival at the Newell residence or in any way

encouraged the allegedly wrongful arrest or seizure.3 As currently alleged, it is just as likely Cutright

and the Officers would have engaged in the same conduct in the absence of Susan’s presence at the

scene.       Accordingly, it is not reasonably probable Susan’s alleged actions were causally related to

Newell’s death. Plaintiff’s wrongful death claim against Susan, or John Doe 1, is dismissed.

                                                Conclusion

         Defendants’ motion (ECF No. 10) motion to dismiss is DENIED with regard to Cutright and

GRANTED with regard to John Doe 1.

         DATED this 11th day of June, 2019.


                                                           /s/ John V. Acosta
                                                               JOHN V. ACOSTA
                                                          United States Magistrate Judge


         3
        Plaintiff does not allege or argue Susan had a duty to prevent the wrongful arrest or seizure
and was negligent in failing to act.

PAGE 9 - OPINION AND ORDER
